UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2012 Carolina Bank Holdings, Inc. (Exact name of registrant as specified in its charter) North Carolina 000-31877 56-2215437 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 101 North Spring Street, Greensboro, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 288-1898 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Betty J. Pearce resigned from her position as a member of the board of directors of the Registrant effective February 14, 2012.Ms. Pearce also resigned her position as a member of board of directors of the Registrant’s wholly-owned subsidiary Carolina Bank (the “Bank”) effective February 14, 2012. Ms. Pearce had served as a member of the board of directors of the Registrant since 2010.Ms. Pearce’s resignation was for personal reasons and was not related to any disagreement with the Registrant on any matter relating to the operations, polices or practices of the Registrant or the Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAROLINA BANK HOLDINGS, INC. By: Robert T. Braswell President and Chief Executive Officer Dated:February 16, 2012
